







{Exhibit 10.1 to Form 8-K filed 5.28.2019 - AK Steel Omnibus Supplemental
Incentive Plan v 1}
EXHIBIT 10.1




AK STEEL HOLDING CORPORATION


2019 OMNIBUS SUPPLEMENTAL INCENTIVE PLAN
______________________________________________________


(as of May 23, 2019)




















































































    
    


AK STEEL HOLDING CORPORATION







--------------------------------------------------------------------------------





OMNIBUS SUPPLEMENTAL INCENTIVE PLAN
(Effective May 23, 2019)




Article 1. Purpose, and Duration.


1.1    Establishment of Plan. This 2019 Omnibus Supplemental Incentive Plan (the
“Plan”) hereby is established, subject to its approval by majority vote of the
stockholders of AK Steel Holding Corporation, a Delaware corporation (the
“Company”). The Effective Date of the Plan shall be the later of May 23, 2019,
or the date the Plan is approved by a majority vote of the Company’s
stockholders (the “Effective Date”). The Plan permits the grant of awards,
including without limitation Nonqualified Stock Options, awards of Restricted
Stock, awards of Restricted Stock Units, awards of Performance Awards.


1.2    Purpose of the Plan. The purpose of the Plan is to promote the success
and enhance the value of the Company by linking the personal interests of
directors, executive officers and key employees of the Company and of its
subsidiaries and affiliates to those of the Company’s stockholders, and by
providing those individuals with an incentive for outstanding performance. The
Plan is further intended to enhance the Company’s ability to motivate, attract,
and retain the services of these individuals upon whose judgment, interest, and
special effort the successful conduct of its business is largely dependent.


1.3    Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall have been purchased or otherwise issued and acquired or are
no longer available for Awards according to the Plan’s provisions, subject to
the right of the Board to terminate the Plan at any time in accordance with
Article 11 herein. In no event may an Award be granted under the Plan on or
after May 31, 2029. Termination of the Plan shall not affect the rights of any
person under an outstanding Award Agreement unless otherwise specifically
provided in such Award Agreement.


1.4    No Awards under Prior Plan. Following the Effective Date of this Plan,
including its approval by a majority of the Company’s stockholders, the Board
(as herein defined) immediately shall cause no further options, awards or other
grants to be made under the Company’s Stock Incentive Plan, which was amended
and restated as of May 26, 2016 (the “Prior Plan”). Options, awards or other
grants made under the Prior Plan in any event shall be governed by the terms and
conditions of the Plan Prior, and the option or award agreements used to effect
said options, awards or other grants.


Article 2. Definitions. Whenever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized:


(a)    “Award” includes, without limitation, Option Awards, Restricted Stock
Awards, Restricted Stock Unit Awards (or the cash equivalent thereof),
Performance Awards, which are valued in whole or in part by reference to, or are
otherwise based on, the Company’s stock, performance goals or other factors,
each on a stand alone or combination basis, as described in or granted under
this Plan.


(b)    “Award Agreement” means the agreement or other writing (including in
electronic form) that sets forth the terms and conditions of each Award,
including any amendment or modification thereof. A Participant is bound by the
terms of an Award Agreement and this Plan by reason of accepting the benefits of
the Award.


(c)    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
l3d-3 of the General Rules and Regulations under the Exchange Act.


(d)    “Beneficiary” means the person or persons named by a Participant to
succeed to the Participant’s rights under any then unexpired Award Agreements.
Each such designation shall: (i) revoke all prior designations by the same
Participant; (ii) be in a form acceptable to the Committee; and (iii) be
effective only when delivered to the Committee by the Participant in writing and
during the Participant’s lifetime. No beneficiary shall be entitled to any
notice of any change in a designation of beneficiary. In the absence of any such
designation, the Participant’s estate shall be the beneficiary.


(e)    “Board” means the Board of Directors of the Company.


(f)    “Cause” means, except as specifically provided to the contrary in the
Award Agreement: (i) conviction of, or entering a plea of guilty or nolo
contendere to, a misdemeanor involving moral turpitude or a felony; (ii)
engagement in fraud, misappropriation or embezzlement with respect to the
Company or with respect to any subsidiary or affiliate thereof; (iii) willful
failure, gross negligence or gross misconduct in the performance of duties for
the Company or any subsidiary or affiliate thereof; (iv) any violation of
Company policy (including, without limitation, any violation of any Company
personnel policies or non-





--------------------------------------------------------------------------------





harassment policies) which could reasonably be expected cause, or result in, the
Company incurring liability or ascertainable loss; and/or (v) breach of a
fiduciary duty to the Company or to any subsidiary or affiliate thereof.


(g)    “Change of Control” shall be deemed to have occurred if:


(i)    any person (other than a trustee or other fiduciary holding securities
under an employee benefit plan in which employees of the Company participate)
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing forty percent (40%) or more of the combined voting power of
the Company’s then outstanding voting securities; or


(ii)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board, including for this purpose any
new Director of the Company (other than a Director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clauses (i) or (iii) of this Subsection (g)) whose election by the Board or
nomination for election by the stockholders of the Company was approved by a
vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board; or


(iii)    there is a merger or consolidation of the Company with any other
corporation (other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent, either by remaining outstanding or by being converted
into voting securities of the surviving entity, at least fifty percent of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation) or there is a
complete liquidation of the Company or sale or disposition by the Company of all
or substantially all of the Company’s assets.




(h)    “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.


(i)    “Committee” means the Management Development and Compensation Committee
of the Board, or such other committee designated by the Board to administer this
Plan. The Committee, however organized and constituted, shall consist of not
less than two members of the Board who shall be appointed from time to time by,
and shall serve at the discretion of, the Board. The Committee shall be
comprised solely of Directors who are: (i) “independent directors” as defined in
the rules and regulations of the New York Stock Exchange; and (ii) “non-employee
directors” as defined in Rule 16b-3 promulgated under the Exchange Act.


(j)    “Company” means AK Steel Holding Corporation, a Delaware corporation, or
any successor thereto, as provided in Article 14 herein.


(k)    [Reserved.]


(l)    “Director” means any individual who is a member of the Board and who is
not concurrently an Employee.


(m)    “Disability” means a physical or mental condition which, in the judgment
of the Committee, renders a Director unable to serve or an Employee unable to
perform the regular and recurring duties of his position with the Company or, in
the case of an Employee, the duties of another available position with the
Company for which such Employee is suited by education, background and training.
Any Employee found to be qualified for disability benefits under AK Steel
Holding Corporation’s long-term disability plan or by the federal Social
Security Administration will be considered to be disabled under this Plan, but
qualification for such benefits shall not be required as evidence of disability
hereunder.


(n)    “Employee” means an individual while such individual is a common law
employee of the Company or of any subsidiary or affiliate thereof, including AK
Steel Corporation (regardless whether separately, or concurrently). A Director
will not qualify as an Employee solely by reason of his position as a Director
and, unless otherwise employed by the Company or by at least one subsidiary or
affiliate thereof, shall not qualify as an Employee under this Plan.


(o)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.


(p)    “Fair Market Value” shall mean, except as otherwise determined by the
Committee from time to time:







--------------------------------------------------------------------------------





(i)    if the Shares are traded on an established United States national stock
exchange or in the United States over-the-counter market with prices reported on
the NASDAQ, the closing trading price for Shares on the grant or award date (or,
if there were no sales of Shares on such date, the closing trading price for
Shares on the nearest preceding trading day on which there were sales of
Shares); and


(ii)    if the Shares are not traded as described in clause (i), the fair market
value of such Shares on the relevant date, as determined in good faith by the
Board, employing the reasonable application of a reasonable valuation method
(within the meaning of Section 409A of the Code and related regulations).


(q)    “Insider” shall mean an Employee who is, on the relevant date, an
executive officer or ten percent (10%) Beneficial Owner of the Company, as
defined under Section 16 of the Exchange Act, or a Director.


(r)    “Nonqualified Stock Option” or “Option” means an option to purchase
Shares from the Company at a price established in an Option Award Agreement. No
incentive stock option within the meaning of Code Section 422 may be granted
under this Plan.


(s)    “Option Award” means, individually or collectively, a grant under this
Plan of a Nonqualified Stock Option.


(t)    “Option Award Agreement” means an agreement setting forth the terms and
provisions applicable to an Option Award granted to a Participant under this
Plan.


(u)    “Option Price” means the price at which a Share may be purchased by a
Participant under the terms of an Option Award Agreement.


(v)    “Par Value” shall mean the designated par value of one Share.


(w)    “Participant” means any Director or Employee who possesses an unexpired
Award granted under the Plan.


(x)    “Performance Award” means Shares (or units representing the right to
receive Shares) or a cash incentive granted to a Participant subject to
attainment of certain performance goals in accordance with the terms of the
Plan.


(y)    [Reserved.]


(z)    “Performance Award Agreement” means an agreement setting forth the terms
and provisions applicable to a Performance Award under this Plan.


(aa)    “Plan” means the AK Steel Holding Corporation Omnibus Supplemental
Incentive Plan as set in this document, and if amended at any time, then as so
amended.


(bb)    “Restricted Stock” means Shares granted to a Participant subject to
certain restrictions on the Participant’s right to retain, sell, transfer,
assign, pledge, encumber or otherwise alienate or hypothecate the Shares except
in accordance with the terms of this Plan.


(cc)    “Restricted Stock Award” means, individually or collectively, a grant
under this Plan of Shares of Restricted Stock.


(dd)    “Restricted Stock Award Agreement” means an agreement setting forth the
terms and provisions applicable to a Restricted Stock Award under this Plan.


(ee)    “Restricted Stock Unit” means an Award that represents the right to
receive one (1) or more Shares, or the cash equivalent thereof, in accordance
with the terms of the Plan.


(ff)    “Restricted Stock Unit Award” means, individually or collectively, a
grant under this Plan of Restricted Stock Units.


(gg)    “Restricted Stock Unit Award Agreement” means an agreement setting forth
the terms and provisions applicable to a Restricted Stock Unit Award under this
Plan.







--------------------------------------------------------------------------------





(hh)    “Retirement” shall mean, unless otherwise provided in the Award
Agreement, termination of employment with the Company and its subsidiaries and
affiliates with eligibility to immediately commence to receive a pension under
the Company’s noncontributory defined benefit pension plan as in effect on such
Employee’s termination date; or termination of employment with the Company and
its subsidiaries and affiliates after: (1) completion of at least 30 years of
continuous employment with the Company and its subsidiaries and affiliates, (2)
attainment of age 60 and completion of at least 5 years of continuous employment
with the Company and its subsidiaries and affiliates; or (3) attainment of age
55 and completion of at least 10 years of continuous employment with the Company
and its subsidiaries and affiliates. With respect to an individual who is not a
participant in the Company’s noncontributory defined benefit pension plan,
Retirement also shall mean any termination of employment with the Company which
would have entitled such individual to be eligible to immediately commence to
receive a pension under the Company’s noncontributory defined benefit pension
plan, had the individual been a participant therein and had such plan been then
in effect.


(ii)    “Shares” means the shares of voting common stock of the Company.


(jj)    “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
including a merger, combination, consolidation or acquisition of property or
stock.


Article 3. Administration.


3.1    The Committee. The Plan shall be administered by the Committee. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company. No member or former member of the Board
or the Committee shall be liable for any action or determination made in good
faith with respect to the Plan or any Award granted hereunder.


3.2    Authority of the Committee. The Committee shall have full power, subject
to the provisions of this Plan, except as limited by law or by the Articles of
Incorporation or By-laws of the Company: (a) to determine the size and types of
Awards (except as to Awards to Directors, which shall be limited to the size and
shall be subject to the conditions expressly permitted by this Plan); (b) to
determine the terms and conditions of each Award Agreement in a manner
consistent with the Plan; (c) to construe and interpret the Plan and any
agreement or instrument entered into under the Plan; (d) to establish, amend, or
waive rules and regulations for the Plan’s administration; and, (e) subject to
the provisions of Article 11 herein, to amend the terms and conditions of any
outstanding Award Agreement to the extent such terms and conditions are within
the discretion of the Committee as provided in the Plan. Further, the Committee
shall make all other determinations which may be necessary or advisable for the
administration of the Plan. The Committee may delegate its authority hereunder
to the extent permitted by law.


3.3    Decisions Binding. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders or resolutions of
the Board shall be final, conclusive and binding on all persons, including the
Company and its subsidiaries and affiliates, the Company’s stockholders,
Directors, Employees, Participants, and their estates, beneficiaries or
assignees.


3.4    Arbitration. Each individual who is granted an Award hereunder agrees as
a condition of receiving such Award to submit to binding and confidential
arbitration any dispute regarding the Plan or any Award made under the Plan,
including by way of illustration and not limitation, any decision of the
Committee or any action of the Company respecting the Plan or such Award. Such
arbitration shall be held in accordance with the rules of the American
Arbitration Association before an arbitrator selected by the Company and
reasonably acceptable to the Participant. If the Participant reasonably objects
to the appointment of the arbitrator selected by the Company, and the Company
does not appoint an arbitrator reasonably acceptable to the Participant, then
the Company and the Participant shall each select an arbitrator and those two
arbitrators shall collectively appoint a third arbitrator who shall alone hear
and resolve the dispute. The Company and the Participant shall share equally the
cost of arbitration. No Company agreement of indemnity, whether under the
Articles of Incorporation, the By-Laws or otherwise, and no insurance purchased
by the Company shall apply to pay or reimburse any Participant’s costs of
arbitration.


3.5    No Dividends or Dividend Equivalents Until Award Vested. Notwithstanding
the terms of Section 7.6 of this Plan or anything else to the contrary, any
dividends or dividend equivalents otherwise payable in connection with an Award
shall be subject to the same restrictions as the underlying Award; provided,
that if, when, and to the extent such vesting conditions are met with regard to
any otherwise-payable dividends or dividend equivalents, the Company shall pay
such dividends or dividend equivalents to the record holder of the Shares to
which such dividends or dividend equivalents are attributable not later than
sixty (60) days following the date such vesting conditions are met. In no event
shall dividends or dividend equivalents be paid with respect to Option Awards.





--------------------------------------------------------------------------------







Article 4. Shares Subject to Grant Under the Plan.


4.1    Number of Shares. Subject to adjustment as provided in this Article, an
aggregate of [14,400,000] Shares shall be available as of the Effective Date for
the grant of Option Awards, Restricted Stock Awards, Restricted Stock Unit
Awards, and Performance Awards under the Plan (hereinafter called the “Share
Pool”) less one (1) Share for every one (1) Share granted under the Prior Plan
after January 31, 2019 and prior to the Effective Date. The Committee, in its
sole discretion, shall determine the appropriate division of the Share Pool as
between Option Awards, Restricted Stock Awards, Restricted Stock Unit Awards,
and Performance Awards. Shares issued pursuant to any Award may be either
authorized and previously unissued Shares or reacquired Shares.


4.2    Permitted Addbacks to Share Pool. If (i) any Shares subject to an Award
are forfeited, an Award expires or otherwise does not result in the issuance of
all or a portion of the Shares subject to such Award, or an Award is settled for
cash (in whole or in part), or (ii) after January 31, 2019, any Shares subject
to an Award under the Prior Plan are forfeited, an award under the Prior Plan
expires or otherwise does not result in the issuance of all or a portion of the
Shares subject to such Award, or is settled for cash (in whole or in part), then
in each such case the Shares subject to such Award or award under the Prior Plan
shall, to the extent of such forfeiture, expiration, non-issuance or cash
settlement, be added to the Share Pool. In the event that withholding tax
liabilities arising from an Award other than an Option Award or, after January
31, 2019, an award other than an option under the Prior Plan are satisfied by
the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, the Shares so tendered or withheld shall
be added to the Share Pool.


4.3    No Recycling of Option Awards. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Share Pool: (i)
Shares tendered by the Participant or withheld by the Company in payment of the
Option Price, (ii) Shares tendered by the Participant or withheld by the Company
to satisfy any tax withholding obligation with respect to Option Awards, (iii)
Shares subject to a stock appreciation right that are not issued in connection
with its stock settlement on exercise thereof, and (iv) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Option Awards.


4.4    Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
separation, liquidation, stock dividend, split-up, spin-off, Share combination,
or other change in the corporate structure of the Company affecting the Shares,
to prevent dilution or enlargement of rights, an appropriate adjustment shall be
made in an equitable manner by the Committee in the number and class of Shares
or other securities which may be delivered under the Plan, in the number and
class of Shares or other securities that may be issued to an Employee with
respect to Awards in any given period, in the number and class of and/or price
of Shares or other securities subject to any then unexercised and outstanding
Awards, and the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto). The number of Shares or other securities subject to any Award shall
always be a whole number.


4.5    Rights as a Stockholder. No person shall have any rights as a stockholder
with respect to Shares subject to an Option Award until the date the Company
receives full payment of the Option Price, including any sum due for withholding
pursuant to Section 6.6. A person who has Restricted Stock shall have the rights
of an owner of Shares, except to the extent those rights are expressly limited
by then applicable restrictions on transfer contained in this Plan and the
Restricted Stock Award Agreement. No person shall have any rights as a
stockholder with respect to a Restricted Stock Unit Award until such date that
the Participant may receive Shares pursuant to the Restricted Stock Unit Award.
No person shall have any rights as a stockholder with respect to a Performance
Award until such date that the Participant may receive the Shares covered by the
Performance Award.


Article 5. Eligibility and Participation. Directors and Employees shall be
eligible to be Participants in this Plan.


Article 6. Stock Options.


6.1    Grant of Options. Options may be granted to an Employee or Director at
any time and from time to time as shall be determined by and in the sole
discretion of the Committee, subject to the provisions of Section 4.1.


6.2    Option Award Agreement. Each Option shall be granted pursuant to a
written Option Award Agreement, signed by the appropriate member of the
Committee or its designee, and specifying the terms and conditions applicable to
the Options granted including: the Option Price; the period during which the
Option may be exercised; the number of Shares to which the Option pertains; the
conditions under which the Option is exercisable; and such other provisions as
the Committee may from time to time determine. The Option Award Agreement also
shall specify that the Option is intended to be a Nonqualified Stock Option
whose grant is intended not to fall under the provisions of Code Section 422.





--------------------------------------------------------------------------------







6.3    Option Price. Other than in connection with Substitute Awards, the Option
Price for each Share subject to purchase shall be determined by the Committee
and stated in the Option Award Agreement but in no event shall be less than the
Fair Market Value of the Shares on the date of grant of the Award. Except in
connection with a corporate transaction involving the Company, including without
limitation any event pursuant to which the Committee elects to make any
adjustments under Section 4.3 of the Plan, the Company may not, without
obtaining appropriate Company stockholder approval and confirmation that such
adjustments or modifications will not result in a violation of Section 409A of
the Code and related regulations: (a) amend the terms of outstanding Options to
reduce the exercise price of such outstanding Options; (b) cancel outstanding
Options in exchange for Options with an exercise price that is less than the
exercise price of the Options as originally granted; or (c) cancel outstanding
Options with an exercise price above the current Fair Market Value in exchange
for cash, common stock or other consideration.


6.4    Duration of Options. Each Option shall be exercisable for such period as
the Committee shall determine at the time of grant. No Option shall be
exercisable later than the tenth (10th) anniversary of the date of its grant;
provided, however, that in the event an Option would expire when trading in
Company’s stock is prohibited by law or the Company’s insider trading policy,
such Option shall be exercisable until the end of the 30th calendar day after
expiration of such prohibition (to the maximum extent permitted by Section 409A
of the Code and related regulations).


6.5    Exercise of Options.


(a)    Options granted under the Plan shall be exercisable at such times and be
subject to such restrictions and conditions as the Committee shall in each
instance approve, which need not be the same for each grant or for each
Participant. Subject to Section 6.9, the Committee may provide, by rule or
regulation or in any Option Award Agreement, that the exercisability of an
Option may be accelerated or extended under various circumstances to a date not
later than the latest expiration date permitted in accordance with Section 6.4.


(b)    Each Option shall be exercisable only by delivery to the Committee in
care of the Secretary of the Company of a written notice of exercise in such
form as the Committee may require. A notice of exercise shall: specify the
number of shares to be purchased, shall be signed by the Participant or holder
of the Option and shall be dated the date the signature is affixed.


6.6    Payment. Except as hereinafter provided, a written notice of exercise
shall be accompanied by full payment for the Shares to be purchased. Subject to
the provisions of Article 12, payment shall include any income or employment
taxes required to be withheld by the Company from the Employee’s compensation
with respect to the Shares so purchased.


(a)    The Option Price upon exercise of any Option shall be payable to the
Company in full either: (i) in cash or its equivalent, (ii) by net settlement
upon exercise of the Option, by electing to have the Company withhold Shares
having an aggregate Fair Market Value at the time of exercise at least equal to
the total Option Price, (iii) by tendering previously acquired Shares having an
aggregate Fair Market Value at the time of exercise equal to the total Option
Price, in proper form for transfer and accompanied by all requisite stock
transfer tax stamps or cash in lieu thereof, or (iv) by any combination of (i),
(ii) and (iii).


(b)    The Committee also may allow cashless exercises, in a manner consistent
with the guidelines set forth in Federal Reserve Board Regulation T, subject to
any and all applicable securities law restrictions, or by any other means which
the Committee determines to be consistent with the Plan’s purpose and applicable
law.


(c)    As soon as practicable after receipt of a written notice of exercise and
full payment, the Company shall issue and deliver to the Participant, in the
Participant’s name, Share certificates in an appropriate amount based upon the
number of Shares purchased.


6.7    Restrictions on Transferability. Except to the extent permitted under
this Section 6.7, no Option granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, all Options granted to a
Participant under the Plan shall be exercisable during his or her lifetime only
by such Participant. Notwithstanding the foregoing, the right to purchase Shares
subject to an Option Award that has vested and become fully exercisable may be
transferred, in whole or in part, by a Participant during a Participant’s
lifetime, to a Participant’s spouse, child or grandchild, or to the trustee of a
testamentary or other grantor trust established primarily for the benefit of a
Participant’s spouse, child or grandchild; provided that:


(a)    A transfer shall only be effective upon receipt by the Secretary of the
Company, on behalf of the Committee, of written notice of transfer in such form
as the Committee may require;





--------------------------------------------------------------------------------







(b)    A notice of transfer shall: (i) identify the name, address and
relationship of the transferee to the Participant; (ii) identify the Option
Award which is the subject of the transfer, the number of Shares transferred and
the consideration paid, if any, for the transfer; (iii) in the case of a
transfer to a trustee, include evidence satisfactory to the Committee that under
the terms of the trust the transfer is for the exclusive benefit of a
Participant’s spouse, child or grandchild; and (iv) include a copy of the
authorized signature of each person who will have the right to exercise the
option to purchase and all information relevant to the rights transferred; and


(c)    A transferee may not transfer any rights. Upon the transferee’s death,
all rights shall revert to the Participant.


The Committee may impose such additional restrictions on transferability as it
may deem advisable, including, without limitation, restrictions under applicable
Federal securities laws, under the requirements of any stock exchange or market
upon which such Shares are then listed and/or traded, and under any blue sky or
state securities laws applicable to such Shares. For the avoidance of doubt and
notwithstanding anything to the contrary, no Option Awards may be transferred by
a Participant for value.


6.8    Termination of Employment. Except as hereinafter provided, Options
granted under the Plan may not be exercised by any person, including an
otherwise-permitted transferee of any rights under an Option Award, unless the
Participant to whom such Options were granted is then in the employ of the
Company or a subsidiary or affiliate thereof, and unless such Participant has
remained continuously so employed since the date of grant of such Option (to the
extent imposing such continuous employment requirement would not violate
relevant federal law). Subject to the general limitation period set forth in
Section 6.4, Options shall be exercisable as follows unless otherwise provided
by the Committee:


(a)    in the case of a Participant’s death, any outstanding Options which have
not yet vested in accordance with the applicable Option Award Agreements shall
immediately vest and be exercisable under the following conditions:


(i)    if such Participant’s death occurs while employed by the Company or by a
subsidiary or affiliate thereof, by the Beneficiary or representative during a
period of three (3) years following the date of such Participant’s death; or


(ii)    if such Participant’s death occurs after his Retirement, but before the
third anniversary of his Retirement, by the Beneficiary or representative on or
before such third anniversary of his Retirement;


(b)    in the case of a Participant’s Disability, any outstanding Options which
have not yet vested in accordance with the applicable Option Award Agreements
shall immediately vest and be exercisable by such Participant or by such
Participant’s appointed representative during a period of three (3) years
following the date of such Participant’s last day of active employment;


(c)    in the case of a Participant’s Retirement, any outstanding Options which
have not yet vested shall continue to vest in accordance with the applicable
Option Award Agreements and such vested Options shall be exercisable by such
Participant during a period of three (3) years immediately following such
Participant’s last day of active employment (provided that any Options which
have not yet vested or been exercised at the end of such three-year period shall
be forfeited);


(d)    in the case of a Participant’s involuntary termination of all Company,
subsidiary and affiliate employment:


(i)    if such termination is for reasons other than Cause, any outstanding
Options which have not yet vested shall continue to vest in accordance with the
applicable Option Award Agreements and any Options that vest shall be
exercisable by such Participant during a period of three (3) years immediately
following such Participant’s last day of active employment (provided that any
Options which have not yet vested or been exercised at the end of such
three-year period shall be forfeited); or


(ii)    if such termination is for Cause, by such Participant on or before his
last day of active employment whether or not the Committee has made its final
determination that there is Cause for termination as of that last day worked;
and


(e)    in the case of a Participant’s voluntary termination of employment, his
last day of active employment.


Article 7. Restricted Stock and Restricted Stock Units.







--------------------------------------------------------------------------------





7.1    Restricted Stock Awards and Restricted Stock Unit Awards. Restricted
Stock Awards and Restricted Stock Unit Awards may be made to any Director or
Employee at any time while the Plan is in effect. Restricted Stock Awards and
Restricted Stock Unit Awards may be made whether or not prior such Awards have
been made to said individual.


7.2    Notice. The Committee shall promptly provide each Participant with
written notice setting forth the number of Shares covered by such Participant’s
Restricted Stock Award or Restricted Stock Unit Award and such other terms and
conditions relevant thereto (which may include one or more performance goals),
including the purchase price, if any, to be paid for the Shares by the recipient
of a Restricted Stock Award, as may be considered appropriate by the Committee.


7.3    Restrictions on Retention and Transfer of Restricted Stock. The purpose
of these restrictions is to provide an incentive to each Participant to continue
to provide services to the Company and to perform his or her assigned tasks and
responsibilities in a manner consistent with the best interests of the Company
and its stockholders. The Restricted Stock awarded pursuant to the Plan shall be
subject to the following restrictions:


(a)    Stock certificates evidencing shares shall be issued in the sole name of
the Participant (but may be required to be pledged to and held by the Company,
or its agent, until all restrictions shall have lapsed in accordance herewith)
and shall bear a legend which, in part, shall provide that:


“The shares of common stock evidenced by this certificate are subject to the
terms and restrictions of the AK Steel Holding Corporation 2019 Omnibus
Supplemental Incentive Plan. These shares are subject to forfeiture or
cancellation under the terms of said Plan. These shares may not be sold,
transferred, assigned, pledged, encumbered or otherwise alienated or
hypothecated except pursuant to the provisions of said Plan, a copy of which
Plan is available from the Secretary of the Company upon request.”


(b)    No Restricted Stock may be sold, transferred, assigned, pledged,
encumbered or otherwise alienated or hypothecated unless, until and then only to
the extent that said restrictions shall have lapsed in accordance with Section
7.4.


7.4    Lapse of Restrictions. With respect to a Restricted Stock Award made to
an Employee, the restrictions set forth in Section 7.3 will lapse only in
accordance with the terms of the Award Agreement. With respect to a Restricted
Stock Award made to a Director, the restrictions set forth in Section 7.3 shall
lapse upon completion of the full tenure for which such Director was elected to
serve on the Board.


7.5    Vesting and Forfeiture of Restricted Stock. Upon the lapse of the
restrictions set forth in Section 7.3 with respect to Shares covered by a
Restricted Stock Award, ownership of the Shares with respect to which the
restrictions have lapsed shall vest in the holder of such Award. In the event of
termination of an Employee’s employment with the Company and all of its
subsidiaries and affiliates, or in the event a Director fails to complete his or
her full tenure on the Board, all Shares then still subject to the restrictions
described in Section 7.3 shall be forfeited by such Participant and returned or
released to the Company (as applicable) for cancellation, except as follows, or
as otherwise provided in the applicable Award Agreement:


(a)    Restrictions with respect to Shares covered by an outstanding Restricted
Stock Award held by a Director shall lapse upon the date of his or her mandatory
retirement from the Board by reason of age. In the case of an Employee’s
Retirement, restrictions remaining in respect of a Restricted Stock Award held
by such Employee as of the date of such Retirement shall continue to lapse and
vest after Retirement as provided in the applicable Award Agreement; provided,
that the Committee may in its sole discretion reduce each outstanding Restricted
Stock Award held by such Employee with respect to which restrictions have not
yet lapsed by the number of Shares sufficient in value to pay such Employee’s
share of any tax withholdings required in connection with such continued vesting
after Retirement. Any outstanding restrictions shall lapse in case of death or
Disability of a Participant holding a Restricted Stock Award; and


(b)    The Committee may at any time in its sole discretion accelerate or waive
all or any portion of restrictions remaining in respect of the Shares covered by
an outstanding Restricted Stock Award (to the extent not waived or released
pursuant to paragraph (a) above). This authority may be exercised for any or all
Participants; provided, that the waiver in any particular case shall not bind
the Committee in any other similar case, it being the intention of the Company
to grant the Committee the broadest possible discretion to act or to refuse to
act in this regard.


7.6    Rights as Stockholder. Upon issuance of the stock certificates evidencing
a Restricted Stock Award and notwithstanding the restrictions set forth in
Section 7.3 hereof, the Participant shall have all the rights of a stockholder
of the Company with respect to the Shares of Restricted Stock represented by
that Restricted Stock Award, including the right to vote the shares and receive
all dividends and other distributions paid or made with respect thereto.







--------------------------------------------------------------------------------





7.7    Restricted Stock and Restricted Stock Unit Awards to Directors.


(a)     Except as otherwise determined by majority vote of the Board with
respect to any calendar year, at least fifty percent (50%) of each Director’s
annual retainer fee for services on the Board shall be paid in the form of
Restricted Stock Awards or in the form of Restricted Stock Unit Awards, as
determined by the Board. Each Director may elect before the beginning of such
calendar year to have an additional portion of his or her annual retainer fee,
and/or a portion of any other fees to be earned in such calendar year for
services on the Board that otherwise would be payable in cash, paid to him or
her by such means. Awards made under this Section 7.7(a), and any other Awards
made to Directors under this Article 7, shall be made at intervals during the
calendar year as the Board determines to be administratively feasible in
accordance with procedures it establishes for that purpose.


(b)    The terms of any Restricted Stock Unit Award granted under the Plan shall
be set forth in Restricted Stock Unit Award Agreements which shall contain
provisions determined by the Board and not inconsistent with the Plan, including
any vesting and forfeiture conditions, and the time and form of settlement of
the applicable Restricted Stock Units. The terms of Restricted Stock Unit Award
Agreements need not be the same with respect to each Director.


(d)    The Board may at any time in its sole discretion accelerate or waive all
or any portion of vesting restrictions remaining in respect of the Shares
covered by an outstanding Restricted Stock Unit Award. This authority may be
exercised for any or all Directors; provided, that the acceleration or waiver in
any particular case shall not bind the Board in any other similar case, it being
the intention of the Company to grant the Board the broadest possible discretion
to act or to refuse to act in this regard. Any such action shall require the
unanimous consent of all Directors (excluding the Director for whose benefit
such action is taken) then in office.


(e)    The holder of a Restricted Stock Unit Award shall not have any rights of
a stockholder of the Company with respect to such Award, including any right to
vote. Except as otherwise provided in a Restricted Stock Unit Award Agreement,
prior to settlement or forfeiture, any Restricted Stock Unit shall carry with it
a right to dividend equivalents under which the Participant shall be entitled to
receive the value of all dividends and other distributions (with respect to
actual Shares) in the form of additional Restricted Stock Units. Such additional
Restricted Stock Units shall be subject to the same restrictions as the
Restricted Stock Unit Award to which they relate.


(f)    Except as otherwise provided in the applicable Restricted Stock Unit
Award Agreement, Restricted Stock Units may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated.


(g)    Settlement of Restricted Stock Units shall be made in the form of Shares
and distribution of such Shares shall occur or commence as provided in the
applicable Restricted Stock Unit Award Agreement; provided, that such settlement
and distribution may be deferred to a later date if elected in advance by the
Director in accordance with procedures established by the Company to ensure
compliance with applicable law, including Section 409A of the Code and related
regulations.


(h)    Notwithstanding any provision in the Plan to the contrary, no Director
may be granted an aggregate combination of all Awards under the Plan in any
calendar year (based on the grant date fair value of such Awards) which, when
added to all cash and other compensation paid to such Director, in respect of
such Director’s service as a member of the Board for such calendar year
(including but not limited to retainer fees, meeting fees, committee chair and
/or lead director fees, and perquisites) would cause such Director’s total
compensation from the Company for such calendar year to exceed $750,000.


Article 8. Performance Awards


8.1    Grant of Performance Awards. Subject to the terms and conditions of the
Plan, Performance Awards may be granted to Employees at any time and from time
to time as shall be determined by the Committee. The Committee shall have
complete discretion in determining the number of Shares or cash value of
Performance Awards granted to each Participant and the terms and conditions
thereof.


8.2    Value of Performance Shares. The Committee shall set performance goals
over certain periods to be determined in advance by the Committee (“Performance
Periods”). Prior to each grant of a Performance Award, the Committee shall
establish an initial number of Shares or cash value for the Performance Award
granted to a Participant for that Performance Period. The Committee also shall
set the performance goals that will be used to determine the extent to which the
Participant may receive a payment of Shares or cash value with respect to the
Performance Award made for such Performance Period. These goals will be based on
the attainment, by the Company or one or more of its subsidiaries or affiliates,
of one or more certain performance criteria and objectives described in Section
8.8 herein. With respect to each such performance measure utilized during a
Performance





--------------------------------------------------------------------------------





Period, the Committee shall assign percentages to various levels of performance
which shall be applied to determine the extent to which the Participant may
receive a payout of the Performance Award for such Performance Period.


8.3    Payment. After a Performance Period has ended, the holder of a
Performance Award shall be entitled to payment of the applicable number of
Shares or cash value with respect thereto as determined by the Committee. The
Committee shall make this determination by first determining the extent to which
the performance goals set pursuant to Section 8.2 have been met. It will then
determine the applicable percentage to be applied to and will apply such
percentage to the number of Performance Shares to determine the payout to be
made to the Participant, net of any applicable withholding.


8.4    Committee Discretion to Adjust Awards. The Committee shall have the
authority to modify, amend or adjust the terms and conditions of any Performance
Award Agreement, at any time or from time to time, including but not limited to
the performance goals.


8.5    Form and Timing of Payment. The payment described in Section 8.3 herein
shall be made in the applicable number of Shares or cash value as soon as
administratively feasible after the end of the Performance Period to which such
payment relates. Unless the Committee provides otherwise, the value of any
dividends or dividend equivalents with respect to such issued Shares that the
Participant would have been entitled to during the applicable Performance Period
had he held such Shares during such Performance Period shall also be paid to the
Participant in whole Shares on said date. Notwithstanding the foregoing, any
dividend equivalents payable in connection with a Performance Award that is
subject to performance-based vesting conditions shall be subject to the same
restrictions as the underlying Award.


8.6    Termination of Employment.


(a)    Unless the Committee provides otherwise, in the event the employment by
the Company and its subsidiaries and affiliates of a Participant terminates by
reason of death, Disability, or Retirement, each Performance Award held by such
Participant shall be deemed earned on a prorated basis, and a prorated payment
based on such Participant’s number of full months of service during the
Performance Period, further adjusted based on the achievement of the performance
goals during the entire Performance Period, as computed by the Committee, shall
be made at the time payments are made to Participants whose Company, subsidiary
and/or affiliate employment did not terminate during the Performance Period.


(b)    If the employment by the Company and its subsidiaries and affiliates of a
Participant shall terminate for any reason other than death, Disability or
Retirement, all Performance Shares shall be forfeited and no payment shall be
made with respect thereto; provided, that the Committee may in its sole
discretion waive such forfeiture and provide for a payment to the Participant
with respect to outstanding Performance Shares, determined in such manner and
payable at such time as the Committee deems appropriate under the circumstances.
This authority of the Committee may be exercised for any or all Participants;
provided that its action in any particular case shall not bind the Committee in
any other case, it being the intention of the Company to grant the Committee the
broadest possible discretion to act or refuse to act in this regard.


8.7    Nontransferability. No rights held by an individual in Performance Shares
granted under the Plan may be sold, transferred, pledged, assigned, divided or
partitioned, or otherwise alienated or hypothecated, otherwise than by will or
by the laws of descent and distribution, until the termination of the applicable
Performance Period. All rights with respect to Performance Shares granted to a
Participant under the Plan shall be exercisable during his lifetime only by such
Participant.


8.8    Performance Goals.


(a)    For purposes of this Plan, including but not limited to Awards of
Performance Shares under this Article 8, “performance goals” shall mean the
criteria and objectives, determined by the Committee, which shall be satisfied
or met during the applicable Performance Period as a condition to the
Participant’s receipt of Shares with respect to such Award. The criteria or
objectives for an Award shall be determined by the Committee in writing, shall
be measured for achievement or satisfaction during the Performance Period in
which the Committee established for such Participant to satisfy or achieve such
criteria and objectives and may be absolute in their terms or measured against
or in relationship to an index or other companies comparably, similarly or
otherwise situated or other external or internal measure and may be based on or
adjusted for any other objective goals, events, or occurrences established by
the Committee, including, without limitation, whether by corporate-wide,
subsidiary, division, operating unit, individual or other measure, the
following: net sales; net revenue; revenue; revenue growth or product revenue
growth; operating income (before or after taxes); pre- or after-tax income or
loss (before or after allocation of corporate overhead and bonus and excluding
special, unusual, and extraordinary items); net earnings; earnings per share;
net income or loss (before or after taxes); return on equity; total shareholder
return; return on assets or net assets; appreciation in and/or maintenance of
share price; market share; gross profits; earnings or loss (including without
limitation earnings or loss before interest and/or taxes, or earnings before
interest, taxes, depreciation and/or amortization, including without limitation,
in each case, subject to specified





--------------------------------------------------------------------------------





adjustments and as applied as a ratio to revenue or other measures or on a per
ton or other per unit basis); economic value-added models or equivalent metrics;
economic profit; comparisons with various stock market indices; reductions in
costs; cash flow or cash flow per share (before or after dividends); return on
capital (including return on total capital or return on invested capital); cash
flow return on investment; improvement in or attainment of expense levels or
working capital levels, including without limitation cash, inventory and
accounts receivable; operating margin; gross margin; cash margin; year-end cash;
debt reduction; shareholder equity; operating efficiencies; market share;
customer satisfaction; customer growth; employee satisfaction; research and
innovation achievements; regulatory achievements (including without limitation
submitting or filing applications or other documents with regulatory authorities
or receiving approval of any such applications or other documents and passing
inspections); safety achievements, including without limitation those related to
injuries and injury rates, accidents and other safety-related metrics;
objectives related to environmental or sustainability metrics, including without
limitation objectives relating to compliance under environmental permits
(whether related to air, water or other objective metrics), environmental audit
performance, or environmental-related events such as deviations, exceedances,
violations, releases and the like; quality objectives, including without
limitation metrics related to internal retreats, internal rejects, customer
claims, process loss and similar quality-related measurements; financial ratios,
including without limitation those measuring liquidity, activity, profitability
or leverage; cost of capital or assets under management; financing and other
capital raising transactions (including without limitation sales of the
Company's equity or debt securities; factoring transactions; sales or licenses
of the company's assets, including without limitation its intellectual property,
whether in a particular jurisdiction or territory or globally; or through
partnering transactions); and implementation, completion or attainment of
measurable objectives with respect to commercialization, products or projects,
production volume levels, acquisitions and divestitures; factoring transactions;
and recruiting and maintaining personnel.


(b)    Performance criteria and objectives may include or exclude events the
impact of which the Committee determines should be so included or excluded,
including, without limitation, extraordinary, unusual, or infrequently occurring
charges or credits; pension or other employee benefit plan corridor charges or
credits; losses from discontinued operations; restatements and accounting
changes and other unplanned special charges such as restructuring expenses;
acquisitions; acquisition expenses, including expenses related to impairment of
goodwill or other intangible assets; stock offerings; stock repurchases and loan
loss provisions. Such performance criteria and objectives may be corporate-wide
or particular to a subsidiary, division, operating unit, individual or
otherwise.


Article 9. Rights of Employees.


9.1    Employment. Nothing in the Plan shall: (a) interfere with or limit in any
way the right of the Company, or any subsidiary or affiliate thereof, to
terminate any Employee’s employment at any time; (b) confer upon any such
Employee any right to continue in the employ of the Company or any of its
subsidiaries or affiliates (or any combination thereof); or (c) constitute
evidence of any agreement or understanding, express or implied, that the
Company, or a particular subsidiary or affiliate thereof, will employ an
Employee in any particular position at a particular rate of compensation or for
any particular period of time.


9.2    Participation. Nothing in this Plan shall be construed to give any
individual any right to be granted any Award other than at the sole discretion
of the Committee or as giving any individual any rights whatsoever with respect
to Shares except as specifically provided in the Plan. No Employee or Director
shall have any right to be selected to receive an Award under this Plan, or,
having been so selected, to be selected to receive a future Award.


Article 10. Change of Control Election. Subject to the requirements of Section
409A of the Code and related regulations, where applicable, and unless otherwise
provided in an Award Agreement, upon the occurrence of a Change of Control:


(a)    the surviving, continuing, successor, or purchasing corporation or other
business entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, assume or continue the Company’s rights
and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock;
(b)    outstanding Awards which are not assumed or otherwise continued by the
Acquiror shall accelerate and become fully vested effective immediately prior
to, but contingent upon, the consummation of the Change in Control, and
thereafter, all Awards which become vested as a result of this sentence shall
terminate to the extent not exercised or settled as of the date of the Change in
Control; and
(c)    any Awards which are assumed, continued, or substituted for pursuant to
Section 10.1(a) above shall become fully vested upon a qualifying termination of
employment that occurs in connection with or following such Change in Control,
pursuant to the terms set forth in the applicable Award Agreement.





--------------------------------------------------------------------------------





Article 11. Amendment, Modification, and Termination.


11.1    Amendment, Modification, and Termination. The Board may at any time and
from time to time, alter, amend, suspend or terminate the Plan in whole or in
part; provided, that no amendment that (a) requires stockholder approval in
order for the Plan to continue to comply with Rule 16b-3 under the Exchange Act,
including any successor to such Rule, or (b) would modify the provisions of the
first paragraph of Section 4.1 or the second sentence of Section 6.3 of this
Plan shall be effective unless such amendment shall first be approved by the
requisite vote of stockholders of the Company entitled to vote thereon.


11.2    Awards Previously Granted. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan without the written consent of the Participant holding such
Award. If consent is not given, the Award shall continue in force in accordance
with its terms without modification.


Article 12. Withholding.


12.1    Tax Withholding. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, (including the
Participant’s FICA obligation, if any) required by law to be withheld with
respect to any taxable event arising or as a result of this Plan. Failure to
cooperate with the Company in paying any such withholding shall cause the
cancellation of the Shares subject to the taxable transaction without liability
for such cancellation.


12.2    Share Withholding. With respect to withholding required upon the
exercise of Options, the vesting of Shares under a Restricted Stock Award, or
receipt of Shares pursuant to a Performance Award, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction (or such other
rate that will not create an adverse accounting consequence or cost and is
permitted under applicable withholding rules promulgated by the Internal Revenue
Service or another applicable governmental entity). All elections shall be
irrevocable, made in writing, signed by the Participant. In addition to the
foregoing requirements, an Insider may elect Share withholding only if such
election is made in compliance with Section 16 of the Exchange Act.


Article 13. Indemnification. The Company shall indemnify and hold harmless each
member of the Committee, and each member of the Board, against and from any
loss, cost, liability or expense, including reasonable attorney’s fees and costs
of suit, that may be imposed upon or reasonably incurred by the member in
connection with or resulting from any claim, action, suit, or proceeding to
which the member may be a party defendant or in which the member may be involved
as a defendant by reason of any action taken or any failure to act under the
Plan and against and from any and all amounts paid in settlement thereof or paid
in satisfaction of any judgment in any such action, suit, or proceeding against
the member, provided that the member shall give the Company an opportunity, at
its own expense, to handle and defend the same before the member undertakes to
handle and defend it or agrees to any settlement of the claim. The foregoing
right of indemnification shall be in addition to, and not exclusive of, any
other rights of indemnification to which the member may be entitled under the
Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise. This right shall not extend to any action by a Director as a claimant
of rights under the Plan, whether on the Director’s behalf or on behalf of a
class of persons which would include the Director, unless filed in the form of a
declaratory judgment seeking relief for the Company or the Plan.


Article 14. Successors. All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.


Article 15. Listing of Shares and Related Matters. If at any time the Committee
shall determine that the listing, registration or qualification of the Shares
subject to any Award on any securities exchange or under any applicable law, or
the consent or approval of any governmental regulatory authority, is necessary
or desirable as a condition of, or in connection with, the granting of an Option
or the issuance of Shares thereunder, the granting of a Restricted Stock Award
and the issuance and transfer of Shares thereunder, the granting of Shares
pursuant to a Restricted Stock Unit Award or the issuance and transfer of Shares
pursuant to a Performance Award, no Option that is the subject of such Award may
be exercised in whole or in part and no certificates may be issued or reissued
in respect of any Restricted Stock, Restricted Stock Unit or Performance Award
that is the subject of such Award unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.


Article 16. Legal Construction.







--------------------------------------------------------------------------------





16.1    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.


16.2    Severability. If any provision of the Plan shall be held by a court of
competent jurisdiction to be illegal, invalid or unenforceable for any reason,
the illegality, invalidity or unenforceability shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal, invalid or unenforceable provision had not been included.


16.3    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required. Awards and the issuance of Shares under the Plan
shall be further subject to the AK Steel Covered Officer Compensation Clawback
Policy, as amended from time to time.


16.4    Securities Law Compliance. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule l6b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee. The
obligations of the Company to issue or transfer Restricted Stock awarded
pursuant to the Plan, Shares pursuant to a Restricted Stock Unit Award, Shares
upon exercise of an Option, or Shares pursuant to a Performance Award, shall be
subject to: compliance with all applicable governmental rules and regulations,
and administrative action; the effectiveness of a registration statement under
the Securities Act of 1933, as amended, if deemed necessary or appropriate by
the Company; and the condition that listing requirements (or authority for
listing upon official notice of issuance) for each stock exchange on which
outstanding shares of the same class may then be listed shall have been
satisfied.


16.5    Governing Law. To the extent not preempted by Federal law, the Plan and
all agreements hereunder shall be construed in accordance with and governed by
the laws of the State of Delaware. The references herein to specific rules,
regulations, and statutes shall include any successor provisions thereof.






 
AK STEEL HOLDING CORPORATION
 
 
 
 
 
 
By:
/s/ Joseph C. Alter
 
 
Joseph C. Alter, Vice President,
 
 
General Counsel and Corporate Secretary


















